 The relief described hereinbelow is SO ORDERED

 Done this 8th day of June, 2021.




 William R. Sawyer
 United States Bankruptcy Judge
 _______________________________________________________________



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                MONTGOMERY DIVISION


 IN RE:
                                                             Case No. 17-33383
 JACQUELINE ESTY,                                            Chapter 13

          Debtor.


JACQUELINE ESTY,

          Plaintiff,                                         Adversary No. 21-03007

v.

 NATIONSTAR MORTGAGE LLC dba MR.
 COOPER,

          Defendant.


     CONSENT ORDER GRANTING JOINT MOTION TO EXTEND DEADLINE FOR
          NATIONSTAR TO RESPOND TO THE AMENDED COMPLAINT

          This matter is before the Court on the Joint Motion filed by the Parties requesting an

 extension of time for Nationstar to respond to the Amended Complaint. Based on the consent of


                                                1

     Case 21-03007      Doc 14      Filed 06/08/21 Entered 06/08/21 10:22:52      Desc Main
                                      Document     Page 1 of 2
the Parties and for good cause shown, the Motion is hereby GRANTED. Nationstar shall have

until July 7, 2021 to file its answer or other defenses to the Amended Complaint.

                                   ### END OF ORDER ###



PREPARED AND PRESENTED BY:

/s/ Amanda Beckett
Amanda M. Beckett (ASB-1884-N75B)
Timothy P. Pittman (ASB-0075-I51P)
RUBIN LUBLIN, LLC
428 N. Lamar Blvd., Suite 107
Oxford, MS 38655
(601) 398-0153 (Telephone)
(404) 921-9016 (Facsimile)
abeckett@rubinlublin.com
tpittman@rubinlublin.com

Attorneys for Nationstar Mortgage LLC dba Mr. Cooper


CONSENTED TO:

/s/ Paul D. Esco (by AMB w/ permission)
PAUL D. ESCO ASB-3772-O61P
Attorney for Plaintiff/Debtor
OF COUNSEL:
PAUL D. ESCO
ATTORNEY AT LAW, LLC
2800 Zelda Road; Suite 200-7
Montgomery, Alabama 36106
334/832-9100
334/832-4527 [fax]
E-mail: paul.esco@aol.com




                                                2

  Case 21-03007      Doc 14     Filed 06/08/21 Entered 06/08/21 10:22:52            Desc Main
                                  Document     Page 2 of 2
